Citation Nr: 0605894	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-01 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Veterans Affairs Medical 
Center 
in White River Junction, Vermont


THE ISSUE

Entitlement to a clothing allowance.

(The issue of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU) is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran had periods of service in the Army National Guard 
from between April 1969 and May 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
in connection with an August 2001 decision of the Department 
of Veterans Affairs (VA), White River Junction, Vermont 
Medical Center Prosthetic Service (hereinafter Agency of 
Original Jurisdiction or AOJ).  It appears that a notice of 
disagreement was filed in January 2002, a statement of the 
case was issued in February 2002, and a substantive appeal 
was received in February 2002.

The issue is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In August 2001, the veteran filed a claim of eligibility for 
a clothing allowance.  In August 2001, the veteran's claim of 
entitlement for a clothing allowance was denied by the Chief, 
Prosthetic Service, of the White River Junction VA Medical 
Center (VAMC).  The Board believes that additional action by 
the AOJ is necessary before the Board may proceed with review 
of this matter.

It is unclear from the record which year eligibility for 
clothing allowance was denied and is being appealed.  
Furthermore, the Board notes that the evidence of record does 
not contain an original/file copy of the August 2001 decision 
from VAMC Prosthetic Service, nor does the evidence of record 
contain an original/file copy of the statement of the case 
issued in February 2002.  The veteran submitted copies of 
these documents in June 2003, thus enabling the Board to 
attempt to decipher the status of his appeal for eligibility 
for a clothing allowance.  

Moreover, the February 2002 statement of the case refers to 
contact with the podiatrist that prescribed medication to the 
veteran, who subsequently offered an opinion regarding 
whether any prescribed skin medications caused irreparable 
damage to the outer garments.  The statement of the case also 
references contact with the White River Junction VAMC staff 
pharmacist who purportedly offered an opinion as to whether 
the prescribed medications would cause irreparable damage to 
outer garments.  These reports of contact and opinions are 
not of record.  The AOJ is instructed, therefore, to ensure 
that the claims folder contains all of the documentation 
related to the veteran's claim of eligibility for a clothing 
allowance, to include the August 2001 decision, February 2002 
statement of the case, and all medical records and opinions 
related to his claim.  

Finally, there is no indication that the veteran has been 
informed of the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a), as it relates to his claim of eligibility for 
clothing allowance, thus a letter must be issued to the 
veteran.

In view of the foregoing, the case is REMANDED to the AOJ for 
the following actions:

1.  Associate any separate Clothing 
Allowance file with the veteran's claims 
file.  Take action to ensure that the 
record includes all documents related to 
the veteran's claim of eligibility for 
clothing allowance, to include the August 
2001 decision, February 2002 statement of 
the case, medical opinions from the 
veteran's treating podiatrist and staff 
pharmacist referenced in the February 
2002 statement of the case, and any other 
documentation relied on in making the 
clothing allowance determination.  

2.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.

3.  After completion of the above, the 
expanded record should be reviewed and a 
determination should be made as to 
whether the benefit sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


